
	
		I
		111th CONGRESS
		2d Session
		H. R. 6377
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Rahall introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to enhance the
		  roles and responsibilities of the Chief of the National Guard
		  Bureau.
	
	
		1.Short titleThis Act may be cited as the
			 Guardians of Freedom Act of
			 2010.
		2.Chief of National
			 Guard Bureau
			(a)Role as advocate
			 and liaisonSection 10502 of
			 title 10, United States Code, is amended—
				(1)by redesignating
			 subsections (d) and (e) as subsections (f) and (g), respectively; and
				(2)by inserting after
			 subsection (c) the following new subsection (d):
					
						(d)Advocate and
				liaison for State National GuardsThe Chief of the National Guard Bureau
				shall serve as an advocate and liaison for the National Guard of each State,
				the Commonwealth of Puerto Rico, the District of Columbia, Guam, and the Virgin
				Islands and inform such National Guards of all actions that could affect their
				Federal or State missions, including any equipment level or force structure
				changes.
						.
				(b)Inclusion as
			 member of Joint Chiefs of Staff
				(1)In
			 generalSuch section is
			 further amended by inserting after subsection (d), as added by subsection (a)
			 of this section, the following new subsection:
					
						(e)Member of Joint
				Chiefs of Staff(1)The Chief of the National Guard Bureau
				shall be a member of the Joint Chiefs of Staff under section 151 of this
				title.
							(2)As a member of the Joint Chiefs of Staff,
				the Chief of the National Guard Bureau has the specific responsibility of
				advocating for the National Guards of the States, the Commonwealth of Puerto
				Rico, the District of Columbia, Guam, and the Virgin Islands and coordinating
				the efforts of the National Guard warfighting support and force provider
				mission with the homeland defense, defense support to civil authorities, and
				State emergency response missions of the National Guard to ensure the National
				Guard has the resources to perform its multiple missions.
							(3)The Chief of the National Guard
				Bureau shall consult with the Governors and their Adjutant Generals before any
				changes are made in National Guard force structure or equipment levels (or
				both) to determine the impact those changes may have on the homeland defense,
				defense support to civil authorities, and State emergency response missions of
				the National
				Guard.
							.
				(2)Conforming
			 amendmentSection 151(a) of
			 such title is amended by adding at the end the following new paragraph:
					
						(7)The Chief of the National Guard
				Bureau.
						.
				
